129 F.3d 1256
Eric J. Talleyv.Southeastern Pennsylvania Transportation Authority, L. J.Gambaccini, as Chief Operations Officer, J. ClaytonUndercofler, III, as Chairman of Board, Earl M. Baker,Florianna Bloss, Hon. Stewart R. Cades, Esquire, Lois S.Hagarty, Thomas M. Hayward, Hon. Edmund Jones, RichardKurtz, Esquire, Gordon J. Linton, Patrick H. McCarthy,Esquire, Jettie D. Newkirk, Esquire, James C. Schwartzman,Esquire, Richard Voith, Ph.D., Andrew L.
NOS. 97-1044, 97-1078
United States Court of Appeals,Third Circuit.
Sept 29, 1997

Appeal From:  E.D.Pa. ,Nos.93cv04314, 93cv03060 ,
Hutton, J.


1
Affirmed.